DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
 
Claim Status
Claims 1-20 are pending. 
Claims 4, 8, 12, 14, and 17-20 are withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7, 9-10, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koiwa (US Pub. 2017/0092472).
Regarding claim 1, Koiwa teaches a substrate assembly ([0053] and Figs. 1/2, mounting table #14), comprising: 
an outer halo ([0087] and Figs. 1/2, insulating member #86), the outer halo comprising a first material ([0087: aluminum oxide or quartz), the outer halo defining a first aperture (see annotated Fig. 2 below); and 
a halo ring ([0086] and Fig. 2, focus ring #84), the halo ring comprising a second material ([0072]: attraction unit #52 made from ceramics, such as aluminum oxide and see Fig. 2, attraction unit #52 and focus ring #84 appear to be shown as the same material, given the similarly spaced slanted line shadings) and being disposed at least partially within the first aperture (see below, sits within a circular aperture defined by #86), the halo ring defining a second aperture (see below), concentrically positioned within the first aperture (see below, and Figs. 1/2), wherein the halo ring is capable of accommodating a substrate therein (Fig. 1, wafer W inward of #84); 


    PNG
    media_image1.png
    402
    642
    media_image1.png
    Greyscale

To clarify the record, the claim limitation “is coupled to accommodate a substrate therein” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The apparatus as taught by Koiwa would be capable of performing the intended use as set forth above.

Regarding claim 2, Koiwa teaches wherein the outer halo comprises a metal ([0087]: aluminum oxide, which is a metal oxide).

Regarding claim 7, Koiwa teaches wherein the outer halo comprises an outer portion and a ledge (see annotated Fig. 2 below), wherein the outer portion comprises a first thickness and the ledge comprises a second thickness, less than the first thickness (see below, vertical thickness of both portions), wherein an inner edge of the ledge defines the first aperture (see below), and wherein the ledge is disposed to engage the halo ring see below, focus ring #84 supported on ledge of member #86).

    PNG
    media_image2.png
    408
    646
    media_image2.png
    Greyscale


Regarding claim 9, Koiwa teaches a substrate holder assembly ([0053] and Figs. 1/2, mounting table #14), comprising: 
a substrate platen ([0069] and Figs. 1/2, electrostatic chuck #36), the substrate platen capable of supporting a substrate at a substrate position (Fig. 1, wafer W); 

an outer halo ([0087] and Figs. 1/2, insulating member #86), the outer halo comprising a first material ([0087: aluminum oxide or quartz), the outer halo being disposed around the halo ring (Figs. 1/2, #86 surrounding focus ring #84) and defining a first aperture (see annotated Fig. 2 below), wherein the outer halo is disposed to engage the halo ring (Fig. 2, direct contact between #84 and #86), the halo ring comprising a second material ([0072]: attraction unit #52 made from ceramics, such as aluminum oxide and see Fig. 2, attraction unit #52 and focus ring #84 appear to be shown as the same material, given the similarly spaced slanted line shadings) and being disposed at least partially within the first aperture (see below), the halo ring defining a second aperture (see below), concentrically positioned within the first aperture (see below, and Figs. 1/2); 
wherein a maximum thickness of the halo ring as measured in a direction perpendicular to a radius of the halo ring (see below, thickness A) is thinner than a maximum thickness of an outer portion of the outer halo as measured in a direction perpendicular to a radius of the outer halo (see below, thickness B, where thickness A < thickness B).

    PNG
    media_image1.png
    402
    642
    media_image1.png
    Greyscale


To clarify the record, the claim limitation “disposed to support a substrate at a substrate position” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Koiwa would be capable of performing the intended use as set forth above.

Regarding claim 10, Koiwa teaches wherein the outer halo comprises a metal ([0087: aluminum oxide, which is a metal oxide).

Regarding claim 15, Koiwa teaches a processing apparatus ([0053] and Fig. 1, apparatus #10), comprising: 
a process chamber ([0053] and Fig. 1, vessel #12); and 
a substrate holder assembly ([0053] and Fig. 1, mounting table #14), disposed in the process chamber (Fig. 1), the substrate holder assembly comprising: 
capable of supporting a substrate at a substrate position (Fig. 1, wafer W); 
a halo ring ([0086] and Fig. 2, focus ring #84), the halo ring being disposed around the substrate position (Fig. 1/2, focus ring #84 surrounding electrostatic chuck #36/wafer W); and 
an outer halo ([0087] and Figs. 1/2, insulating member #86), the outer halo comprising a first material ([0087]: quartz), the outer halo being disposed around the halo ring (Figs. 1/2, #86 surrounding focus ring #84), and configured to engage the halo ring (Fig. 2, direct contact between #84 and #86), wherein the halo ring comprises a second material ([0072]: attraction unit #52 made from ceramics, such as aluminum oxide and see Fig. 2, attraction unit #52 and focus ring #84 appear to be shown as the same material, given the similarly spaced slanted line shadings), different from the outer halo (one quartz, the other aluminum oxide); 
wherein a maximum thickness of the halo ring as measured in a direction perpendicular to a radius of the halo ring (see below, thickness A) is thinner than a maximum thickness of an outer portion of the outer halo as measured in a direction perpendicular to a radius of the outer halo (see below, thickness B, where thickness A < thickness B).


    PNG
    media_image1.png
    402
    642
    media_image1.png
    Greyscale


To clarify the record, the claim limitation “disposed to support a substrate at a substrate position” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Koiwa would be capable of performing the intended use as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koiwa (US Pub. 2017/0092472), as applied to claims 1-2, 7, 9-10, and 15 above, and further in view of Hayakawa (US Pub. 2002/0038691).
The limitations of claims 1-2, 7, 9-10, and 15 are set forth above.
Regarding claim 3, Koiwa does not teach wherein the halo ring comprises silicon or silicon carbide.
However, Hayakawa teaches wherein a focus ring comprises silicon carbide (Hayakawa - [0050] and Fig. 1, focus ring 5 formed of SiC).
Koiwa and Hayakawa both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the halo ring as taught by Koiwa from silicon carbide, as taught by Hayakawa, in order to extend the plasma forming region to above the focus ring to promote plasma processing in the peripheral portion of wafer W to improve the processing uniformity (Hayakawa – [0050]).

Regarding claim 11, Koiwa does not teach wherein the halo ring comprises silicon or silicon carbide.
However, Hayakawa teaches wherein a focus ring comprises silicon carbide (Hayakawa - [0050] and Fig. 1, focus ring 5 formed of SiC).
Koiwa and Hayakawa both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the halo ring as taught by Koiwa from silicon carbide, as taught by Hayakawa, in order to extend the plasma forming region to above the focus ring to promote plasma processing in the peripheral portion of wafer W to improve the processing uniformity (Hayakawa – [0050]).

Regarding claim 16, Koiwa does not teach wherein the halo ring comprises silicon or silicon carbide.
However, Hayakawa teaches wherein a focus ring comprises silicon carbide (Hayakawa - [0050] and Fig. 1, focus ring 5 formed of SiC).
Koiwa and Hayakawa both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the halo ring as taught by Koiwa from silicon carbide, as taught by Hayakawa, in order to extend the plasma forming region to above the focus ring to promote plasma processing in the peripheral portion of wafer W to improve the processing uniformity (Hayakawa – [0050]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koiwa (US Pub. 2017/0092472), as applied to claims 1-2, 7, 9-10, and 15 above, and further in view of Koshimizu (US Patent 6,949,165).
The limitations of claims 1-2, 7, 9-10, and 15 are set forth above.
Regarding claim 5, Koiwa does not explicitly teach a fastener assembly, the fastener assembly disposed to reversibly attach the outer halo to the halo ring. 
However, Koshimizu teaches a fastener assembly (C5, L23-25), the fastener assembly capable of reversibly attaching the outer halo to the halo ring (Koshimizu teaches the fastener assembly reversibly attaches the focus ring to the susceptor, as cited above).


To clarify the record, the claim limitation “disposed to reversibly attach the outer halo to the halo ring” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Koiwa would be capable of performing the intended use as set forth above.

Regarding claim 13, Koiwa does not explicitly teach a fastener assembly, the fastener assembly disposed to reversibly attach the outer halo to the halo ring. 
However, Koshimizu teaches a fastener assembly (C5, L23-25), the fastener assembly capable of reversibly attaching the outer halo to the halo ring (Koshimizu teaches the fastener assembly reversibly attaches the focus ring to the susceptor, as cited above).
Koiwa and Koshimizu both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by 

To clarify the record, the claim limitation “disposed to reversibly attach the outer halo to the halo ring” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Koiwa would be capable of performing the intended use as set forth above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koiwa (US Pub. 2017/0092472) and Koshimizu (US Patent 6,949,165), as applied to claims 5 and 13 above, and further in view of Clarke (US Patent 2,831,520).
The limitations of claims 5 and 13 have been set forth above.
Regarding claim 6, modified Koiwa does not teach wherein the fastener assembly comprises a self-contained spring capsule assembly.
However, Clarke teaches a fastener assembly (Col. 2, Lines 29-56 and Figs. 2, 3, 5, and 7) that comprises a self-contained spring capsule assembly (Fig. 2, cylindrical tube #10, major bore #15, screw #5, and compression spring #16).
Modified Koiwa and Clarke both teach fasteners, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Koiwa apparatus by .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see the Koiwa reference, as relied upon above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pu (US Patent 5,740,009) teaches a dual focus ring assembly with upper/lower adjoining pieces (Fig. 7). Rossman (US Patent 5,748,434) teaches a two-part shield ring (Fig. 3). Daugherty (US Patent 6,344,105) teaches a two part edge ring (Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718